DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/14/2022 and 06/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because it contains more than a single paragraph due to an apparent erroneous recitation of “100012217F.docx” at the end.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 6, 13, and 20 are objected to because of the following informalities:  As to claims 6, 13, and 20, the claims recite “a machine readable commend” which applicant may have intended to read as “a machine readable command” [emphasis added].  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11-13, 15, and 20 of U.S. Patent No. 11,210,346, hereinafter the Parent Patent. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the Parent Patent disclose or render obvious claims 1, 2, 4, 5, 8, 9, 11, 12, 15, 16, 18, and 19 of the instant application as set forth in the table below:

Instant Application
U.S. Patent No. 11,210,346
1. A computer system-implemented method comprising:

obtaining, by one or more processors of the computer system, first data comprising medical terms;
determining, by a predictive model of the computer system, a respective medical entity for each term of the medical terms;








for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme;






generating, by the one or more processors of the computer system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms;
querying, by the one or more processors of the computer system, one or more databases using the second query; and
providing, by the one or more processors of the computer system, a reply to the first query using results from querying the one or more databases.  

1. A computer-implemented method performed using a system, the method comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;
(note: Determining terms describe a medical entity requires that the obtained data is “comprising medical terms” as in the instant application.)


linking, by an encoding module that interacts with the predictive model, the medical entity with a category from categories of medical information based on an encoding scheme for the category and the confidence score associated with the term, wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;

responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the confidence score;

generating a reply to the query after using the machine-readable command to query one or more databases; and
providing the reply as an output for display at a user device.

2. The computer system-implemented method of claim 1, wherein determining the respective medical entity for each term of the medical terms further comprises:



generating, by the predictive model of the system, a confidence score for each of the medical terms that describe a respective medical entity;


comparing, by the predictive model of the system, the confidence score for each of the medical terms to a threshold value; and
in response to determining that the confidence score for each of the medical terms exceeds the threshold value, 
determining, by the predictive model system, that the respective medical entity corresponds to the medical term.  

1. A computer-implemented method performed using a system, the method comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;
…

2. The method of claim 1, wherein determining whether a term describes the medical entity comprises:
determining the confidence score exceeds a threshold confidence score.

4. The computer system-implemented method of claim 1, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
obtaining, by an encoding module representative of the respective medical category, a listing of category codes for the respective medical category;
determining, by the encoding module representative of the respective medical category, a match between the medical term and one or more corresponding category codes in the listing of category codes; and
linking, by the encoding module representative of the respective medical category, the medical entity with the category based on the match between the medical term that describes the medical entity and 


the corresponding category codes at a particular depth level of the hierarchal encoding scheme.
3. The method of claim 1, wherein linking the medical entity with the category comprises:



obtaining a listing of category codes for the category;


determining a match between the term and corresponding category codes in the listing of category codes; and


linking the medical entity with the category based on the match between the term that describes the medical entity and the corresponding category codes.

1. …
wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;…

5. The computer system-implemented method of claim 4, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
quantifying, by the encoding module representative of the respective medical category, content comprising the medical entity to be encoded;
determining, by the encoding module representative of the respective medical category, depths levels in the hierarchal encoding scheme for mapping the content; and
associating, by the encoding module representative of the respective medical category, the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy encoding scheme.
5. The method of claim 4, wherein encoding the medical entity with corresponding category codes includes:


quantifying content comprising the medical entity to be encoded;


determining depths of levels in the hierarchy of levels for mapping the content; and


associating the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy of levels.

8. A system, comprising:
one or more processing devices; and
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising:
obtaining, by one or more processors of the system, first data comprising medical terms;
determining, by a predictive model of the system, a respective medical entity for each term of the medical terms;
for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme;


generating, by the one or more processors of the system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms;










querying, by the one or more processors of the system, one or more databases using the second query; and
providing, by the one or more processors of the system, a reply to the first query using results from querying the one or more databases.
11. A system, comprising:
one or more processing devices; and
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;
(note: Determining terms describe a medical entity requires that the obtained data is “comprising medical terms” as in the instant application.)

linking, by an encoding module that interacts with the predictive model, the medical entity with a category from categories of medical information based on an encoding scheme for the category and the confidence score associated with the term, wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the confidence score;
generating a reply to the query after using the machine-readable command to query one or more databases; and
providing the reply as an output for display at a user device.
9. The system of claim 8, wherein determining the respective medical entity for each term of the medical terms further comprises:







generating, by the predictive model of the system, a confidence score for each of the medical terms that describe a respective medical entity;


comparing, by the predictive model of the system, the confidence score for each of the medical terms to a threshold value; and
in response to determining that the confidence score for each of the medical terms exceeds the threshold value, determining, by the predictive model system, that the respective medical entity corresponds to the medical term.
11. A system, comprising:
one or more processing devices; and
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;

12. The system of claim 11, wherein determining whether a term describes the medical entity comprises:
determining the confidence score exceeds a threshold confidence score.

11. The system of claim 8, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
obtaining, by an encoding module representative of the respective medical category, a listing of category codes for the respective medical category;
determining, by the encoding module representative of the respective medical category, a match between the medical term and one or more corresponding category codes in the listing of category codes; and
linking, by the encoding module representative of the respective medical category, the medical entity with the category based on the match between the medical term that describes the medical entity and 


the corresponding category codes at a particular depth level of the hierarchal encoding scheme.
13. The system of claim 11, wherein linking the medical entity with the category comprises:

obtaining a listing of category codes for the category;


determining a match between the term and corresponding category codes in the listing of category codes; and


linking the medical entity with the category based on the match between the term that describes the medical entity and the corresponding category codes.

11. …
wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;

12. The system of claim 11, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
quantifying, by the encoding module representative of the respective medical category, content comprising the medical entity to be encoded;
determining, by the encoding module representative of the respective medical category, depths levels in the hierarchal encoding scheme for mapping the content; and
associating, by the encoding module representative of the respective medical category, the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy encoding scheme.
15. The system of claim 14, wherein encoding the medical entity with corresponding category codes includes:

quantifying content comprising the medical entity to be encoded;


determining depths of levels in the hierarchy of levels for mapping the content; and


associating the medical entity included in the content with corresponding category codes for a particular depth level in the hierarchy of levels.
15. One or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising:
obtaining, by one or more processors of a system, first data comprising medical terms;
determining, by a predictive model of the system, a respective medical entity for each term of the medical terms;








for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme;



generating, by the one or more processors of the system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms;
querying, by the one or more processors of the system, one or more databases using the second query; and
providing, by the one or more processors of the system, a reply to the first query using results from querying the one or more databases.
20. One or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;
(note: Determining terms describe a medical entity requires that the obtained data is “comprising medical terms” as in the instant application.)

linking, by an encoding module that interacts with the predictive model, the medical entity with a category from categories of medical information based on an encoding scheme for the category and the confidence score associated with the term, wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;
responsive to receiving a query, generating a machine-readable command at least by parsing the query against information about the medical entity linked to the category based on the encoding scheme and the confidence score;

generating a reply to the query after using the machine-readable command to query one or more databases; and
providing the reply as an output for display at a user device.
16. The non-transitory machine-readable storage devices of claim 15, wherein determining the respective medical entity for each term of the medical terms further comprises:
generating, by the predictive model of the system, a confidence score for each of the medical terms that describe a respective medical entity;







comparing, by the predictive model of the system, the confidence score for each of the medical terms to a threshold value; and
in response to determining that the confidence score for each of the medical terms exceeds the threshold value, determining, by the predictive model system, that the respective medical entity corresponds to the medical term.
20. One or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising:
obtaining data comprising a plurality of terms;
determining that a term of the plurality of terms describes a medical entity;
determining, by a predictive model of the system, a respective confidence score between each term of the plurality of terms and the medical entity;
…

2. The method of claim 1, wherein determining whether a term describes the medical entity comprises:
determining the confidence score exceeds a threshold confidence score.



18. The non-transitory machine-readable storage devices of claim 15, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
obtaining, by an encoding module representative of the respective medical category, a listing of category codes for the respective medical category;
determining, by the encoding module representative of the respective medical category, a match between the medical term and one or more corresponding category codes in the listing of category codes; and
linking, by the encoding module representative of the respective medical category, the medical entity with the category based on the match between the medical term that describes the medical entity and 



the corresponding category codes at a particular depth level of the hierarchal encoding scheme.
3. The method of claim 1, wherein linking the medical entity with the category comprises:



obtaining a listing of category codes for the category;


determining a match between the term and corresponding category codes in the listing of category codes; and


linking the medical entity with the category based on the match between the term that describes the medical entity and the corresponding category codes.

20. …
wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels;…

19. The non-transitory machine-readable storage devices of claim 18, wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
quantifying, by the encoding module representative of the respective medical category, content comprising the medical entity to be encoded;
determining, by the encoding module representative of the respective medical category, depths levels in the hierarchal encoding scheme for mapping the content; and
associating, by the encoding module representative of the respective medical category, the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy encoding scheme.
5. The method of claim 4, wherein encoding the medical entity with corresponding category codes includes:


quantifying content comprising the medical entity to be encoded;


determining depths of levels in the hierarchy of levels for mapping the content; and


associating the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy of levels.


Claims 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over the Parent Patent in view of Reese et al. (US 2007/0042369 A1), hereinafter Reese. 

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, the Parent Patent discloses encoding, by a first encoding module that is trained to encode medical entities associated with health related disease, the respective medical entity with a disease related medical category;
encoding, by a second encoding module that is trained to encode medical entities (Claims 1, 11, 20; “linking, by an encoding module that interacts with the predictive model, the medical entity with a category from categories of medical information based on an encoding scheme for the category and the confidence score associated with the term, wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels”) associated with pharmaceutical drugs, the respective medical entity with a drug related medical category (Claims 8 and 18; “wherein the medical entity is associated with a healthcare condition that affects an individual, and wherein the medical entity comprises at least one of: one or more medical diseases; medical drugs for treating the one or more medical diseases;”);
encoding, by a third encoding module that is trained to encode medical entities (Claims 1, 11, 20; “linking, by an encoding module that interacts with the predictive model, the medical entity with a category from categories of medical information based on an encoding scheme for the category and the confidence score associated with the term, wherein the encoding module performs the linking by employing one or more machine learning models to associate the medical entity with the category for a particular depth level in a hierarchical encoding scheme comprising a hierarchy of levels”) associated with medical procedures, the respective medical entity with a medical procedure related medical category (Claims 8 and 18; “wherein the medical entity comprises at least one of: … medical procedures associated with the one or more medical diseases;”).
The Parent Patent’s claims do not specifically disclose encoding, by a fourth encoding module that is trained to encode medical entities associated with genetic markers, the respective medical entity with a genetic marker related medical category.  
However, Reese discloses encoded “medical entities associated with genetic markers, the respective medical entity with a genetic marker related medical category” (Fig. 7; [0053]; [0064]; [0143], Genetic markers associate with categories in the MeSH ontology.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any type of medical related data could obviously be encoded to associate medical entities with a reasonable expectation of successfully linking data, and is not just limited to those claimed in the Parent Patent, and to therefore combine the teachings of the Parent Patent with Reese such that the system of the Parent Patent also encodes genetic markers as claimed like is done with Reese. The motivation for doing so would have been to enable the Parent Patent to also enable querying to reveal correlations between  gene marker sets and related disease phenotypes (Reese, [0143]).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abraham-Fuchs et al. (cited in IDS filed 01/14/2022)(US 2009/0076839 A1), hereinafter Abraham-Fuchs.

As to claim 1, Abraham-Fuchs discloses a computer system-implemented method comprising:
obtaining, by one or more processors of the computer system, first data comprising medical terms (Fig. 6; [0061]; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained. A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology, thus the obtained terms comprise medical terms.);
determining, by a predictive model of the computer system, a respective medical entity for each term of the medical terms (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.);
generating, by the one or more processors of the computer system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme and thus content representative of the medical terms and information about medical entities as claimed, to form a second query having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
querying, by the one or more processors of the computer system, one or more databases using the second query (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing, by the one or more processors of the computer system, a reply to the first query using results from querying the one or more databases ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.).  

As to claim 8, Abraham-Fuchs discloses a system, comprising:
one or more processing devices (Fig. 1; [0023]); and
one or more non-transitory machine-readable storage devices storing instructions that are executable by the one or more processing devices to cause performance of operations comprising ([0008]):
obtaining, by one or more processors of the system, first data comprising medical terms (Fig. 6; [0061]; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained. A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology, thus the obtained terms comprise medical terms.);
determining, by a predictive model of the system, a respective medical entity for each term of the medical terms (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.);
generating, by the one or more processors of the system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme and thus content representative of the medical terms and information about medical entities as claimed, to form a second query having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
querying, by the one or more processors of the system, one or more databases using the second query (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing, by the one or more processors of the system, a reply to the first query using results from querying the one or more databases ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.).


As to claim 15, Abraham-Fuchs discloses one or more non-transitory machine-readable storage devices storing instructions that are executable by one or more processing devices to cause performance of operations comprising ([0008]):
obtaining, by one or more processors of a system, first data comprising medical terms (Fig. 6; [0061]; [0067], A term of interest and associated related terms, i.e. data comprising a plurality of terms, is obtained. A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology, thus the obtained terms comprise medical terms.);
determining, by a predictive model of the system, a respective medical entity for each term of the medical terms (Fig. 6; [0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.);
for each medical term:
encoding based on a respective medical category for the respective medical entity, the respective medical entity with the respective medical category of a hierarchal encoding scheme (Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.);
generating, by the one or more processors of the system, a second query based on content of a received first query, the content representative of (i) one or more of the medical terms and (ii) information about a medical entity encoded to a category of the one or more of the medical terms (Fig. 6; [0044]; [0072]; [0073], The query is parsed against the terms in the ontology, which are also terms in the first set of data as already analyzed and structured in a hierarchical encoding scheme and thus content representative of the medical terms and information about medical entities as claimed, to form a second query having related terms to search for. The ontology also representing the semantic relevance for related terms as discussed above.);
querying, by the one or more processors of the system, one or more databases using the second query (Fig. 6; [0022]; [0063]; [0073], A database having the documents is queried for the term(s) of interest in the original search and identified related terms.); and
providing, by the one or more processors of the system, a reply to the first query using results from querying the one or more databases ([0064]; [0074]; [0075], Results are obtained and returned to a user interface for display.). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs as applied above, and further in view of Maitra et al. (cited in IDS filed 01/14/2022)(US 2016/00486551 A1), hereinafter Maitra.

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Abraham-Fuchs discloses does not disclose determining the respective medical entity for each term of the medical terms further comprises:
generating, by the predictive model of the system, a confidence score for each of the medical terms that describe a respective medical entity;
comparing, by the predictive model of the system, the confidence score for each of the medical terms to a threshold value; and
in response to determining that the confidence score for each of the medical terms exceeds the threshold value, determining, by the predictive model system, that the respective medical entity corresponds to the medical term.
However, Maitra discloses generating, by the predictive model of the system, a confidence score for each of the medical terms that describe a respective medical entity (Fig. 3; [0074]; [0075]; [0077], A matching score, i.e. a confidence score, is determined between a similarity between terms in input documents and matching medical entities from a medical ontology.);
comparing, by the predictive model of the system, the confidence score for each of the medical terms to a threshold value (Maitra, [0080]; [0081], A determination as to whether the score exceeds a threshold is made to determine the best match.); and
in response to determining that the confidence score for each of the medical terms exceeds the threshold value, determining, by the predictive model system, that the respective medical entity corresponds to the medical term (Maitra, [0080]; [0081], A determination as to whether the score exceeds a threshold is made to determine the best match and thus corresponds to the medical term as claimed upon exceeding the threshold.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Abraham-Fuchs with the teachings of Maitra by modifying Abraham-Fuchs such that when comparing terms to the medical ontology to determine whether a term describes a medical entity (Abraham-Fuchs, Fig. 6; [0061]; [0067]) that Abraham-Fuchs determines a similarity score like is done by Maitra and selects a best match to a term of interest based on the score exceeding a threshold like is done in Maitra. Said artisan would have been motivated to do so in order to determine a best match so as to more accurately classify the terms in the documents of Abraham-Fuchs (Maitra, [0080], Lines 18-23).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs in view of Reese.

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Abraham-Fuchs discloses encoding, by a first encoding module that is trained to encode medical entities (Abraham-Fuchs, Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.)associated with health related disease, the respective medical entity with a disease related medical category (Abraham-Fuchs, [0029]; [0030]; Claim 25);
encoding, by a second encoding module that is trained to encode medical entities (Abraham-Fuchs, Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.) associated with pharmaceutical drugs, the respective medical entity with a drug related medical category (Abraham-Fuchs, [0029]);
encoding, by a third encoding module that is trained to encode medical entities (Abraham-Fuchs, Fig. 6; [0030]; [0033]; [0062]; [0069], The term of interest and related terms, which describes and represents the medical entity, is semantically linked with a sub-group or classification, i.e. a category, from the ontology based on the encoding scheme for the category, i.e. where it is placed in the hierarchy of the ontology.) associated with medical procedures, the respective medical entity with a medical procedure related medical category (Abraham-Fuchs, [0029]; [0053]).
encoding, by a fourth encoding module that is trained to encode medical entities associated with genetic markers, the respective medical entity with a genetic marker related medical category.  
However, Reese discloses encoded “medical entities associated with genetic markers, the respective medical entity with a genetic marker related medical category” (Fig. 7; [0053]; [0064]; [0143], Genetic markers associate with categories in the MeSH ontology.).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to recognize that any type of medical related data could obviously be encoded to associate medical entities with a reasonable expectation of successfully linking data, and is not just limited to those described by Abraham-Fuchs, and to therefore combine the teachings of Abraham-Fuchs with Reese such that the system of the Abraham-Fuchs also encodes genetic markers as claimed like is done with Reese. The motivation for doing so would have been to enable Abraham-Fuchs to also enable encoding and querying to reveal correlations between  gene marker sets and related disease phenotypes (Reese, [0143]).

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham-Fuchs as applied above, and further in view of Kondadadi et al. (cited in IDS filed 01/14/2022)(US 2017/0199963 A1), hereinafter Kondadadi.

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Abraham-Fuchs discloses wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
obtaining, by an encoding module representative of the respective medical category, a listing of category entries for the respective medical category (Abraham-Fuchs, [0061], Listing terms from the ontology.);
determining, by the encoding module representative of the respective medical category, a match between the medical term and one or more corresponding category entries in the listing of category codes ([0061]; [0067], A term of interest is identified as describing a matching medical entity by identifying a match from a medical ontology.); and
linking, by the encoding module representative of the respective medical category, the medical entity with the category based on the match between the medical term that describes the medical entity and the corresponding category entries at a particular depth level of the hierarchal encoding scheme (Abraham-Fuchs, [0029]; [0033]; [0044], The reference makes use of medical ontologies such as SNOMED-CT comprising a hierarchical encoding scheme comprising medical codes for clinical concepts, and also discusses assigning medical entities found in documents corresponding medical entries as discussed in claims 1 and 11, and also some can be codes, e.g. “ICD code V47.1”. [0030]; [0038]; [0040]; [0067] Also, determining terms of interest and related terms from an ontology requires determining depths in the hierarchy, i.e. corresponding to groups and sub-groups, for mapping the terms in the documents to the concepts in the ontology.).  
Abraham-Fuchs does not explicitly disclose the listing is of category codes for the category, determining the match based on the category codes, and thus also linking based on the category codes .
Although Abraham-Fuchs does disclose using medical ontologies, such as SNOMED-CT, to obtain listings, matches, and perform linking, and that the SNOMED-CT comprises codes for category entries therein (Abraham-Fuchs, [0029]; [0033]; [0044], Making use of medical ontologies such as SNOMED-CT comprising a hierarchical encoding scheme comprising medical codes for clinical concepts, and also discuss assigning medical entities found in documents corresponding medical entries as discussed in claims 1 and 11, and also some can be codes, e.g. “ICD code V47.1”.).
However, Kondadadi discloses obtaining codes for a category matching a term describing a medical entity in a received document, and linking a medical entity to the category based on the match between the term describing a medical entity and the corresponding category codes ([0078]; [0079]; [0081], E.g. Concept codes from SNOMED-CT are obtained to link to terms extracted from documents being analyzed).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Abraham-Fuchs with the teachings of Kondadadi by modifying Abraham-Fuchs such that when obtaining lists of category entries, matching based on the entries, and linking based on the entries using a coded ontology such as SNOMED-CT in Abraham-Fuchs, that the codes associated with listed, matched, and linked entries (i.e. as already present in the ontologies such as SNOMED-CT of Abraham-Fuchs), are also listed, and used to match and link medical entities in documents like as done using the medical ontologies such as SNOMED-CT by Kondadadi. Thus rendering obvious the claimed limitations with respect to category codes, specifically, as claimed. Said artisan would have been motivated to do so in order to better normalize the stored and searchable data of Abraham-Fuchs so as to improve accuracy in searching by providing more standardized means to store and search data when inputted data may phrase the same medical fact in different ways (Kondadadi, [0078]).

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 4, 11, and 18 above. In addition, Abraham-Fuchs, as previously modified with Kondadadi, discloses wherein encoding the respective medical entity with the respective medical category of the hierarchal encoding scheme comprises:
quantifying, by the encoding module representative of the respective medical category, content comprising the medical entity to be encoded (Abraham-Fuchs, [0040]; [0067], Each term of interest in a document, i.e. content comprising medical entities, is identified, i.e. quantified.);
determining, by the encoding module representative of the respective medical category, depths levels in the hierarchal encoding scheme for mapping the content (Abraham-Fuchs [0030]; [0038]; [0040]; [0067]; Determining terms of interest and related terms from an ontology requires determining depths in the hierarchy, i.e. corresponding to groups and sub-groups, for mapping the terms in the documents to the concepts in the ontology.); and
associating, by the encoding module representative of the respective medical category, the medical entity included in the content with the corresponding category codes for a particular depth level in the hierarchy encoding scheme (Abraham-Fuchs [0030]; [0038]; [0040]; [0067]; [0069]; Medical entities in the content are associated with ontology entities, which can include corresponding category codes as previously discussed, at least in an index for searching. As previously modified with Kondadadi, category codes can be utilized.).
The reasons as motivations for combining the teachings of Abraham-Fuchs and Kondadadi are the same as previously set forth with respect to claims 4, 11, and 18 above.


Allowable Subject Matter
Claims 6, 7, 13, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maloney et al. (US 2005/0086078 A1) discloses MEDLINE MeSH trees related to specific genes or gene sequences or other descriptors/proxies/markers of genetic sequences or features used to map to medical literature classification system identifiers ([0051]).
Mirhaji (US 8,433,715 B1) discloses linking text to ontologies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/Primary Examiner, Art Unit 2167